       Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 1 of 19




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

UNITED STATES OF AMERICA

vs.                                           Case No. 3:18cr66/MCR

JERRY T. VERTEFEUILLE
_______________________________/

              DEFENDANT’S SENTENCING MEMORANDUM

      Defendant, Jerry T. Vertefeuille, submits the following Sentencing

Memorandum. The Court has scheduled Mr. Vertefeuille’s sentencing to take

place on January 18, 2019 (ECF No. 25).

                             PRELIMINARY STATEMENT

      Mr. Vertefeuille fully concedes his guilt to a variety of criminal offenses.

He entered a guilty plea to an information, and did not require the government to

obtain a grand jury indictment. He has voluntarily submitted to questioning by the

investigators in this matter.     In acknowledgement of his obligation to pay

restitution, he has already deposited in excess of $70,000 into the clerk’s registry.

      With the notable exception of the criminal offenses at issue, Mr. Vertefeuille

has lived a life in service of his country. He has no criminal history. He is well-

regarded as an industrious and helpful member of his community.
       Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 2 of 19




I.    APPLICABLE LAW

      In United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621

(2005), the United States Supreme Court invalidated the mandatory nature of the

United States Sentencing Guidelines and rendered the Guidelines merely advisory.

This has significantly broadened the discretionary sentencing range for federal

courts. Gall v. United States, 552 U.S. 38, 59 (2007) (finding a sentence outside

the Guidelines reasonable); Kimbrough v. United States, 552 U.S. 85, 100 (2007)

(noting that courts may vary from Guideline ranges based solely on policy

considerations, including disagreements with the Guidelines); Rita v. United

States, 551 U.S. 338, 351 (2007) (holding that a district court may consider

arguments that “the Guidelines sentence itself fails properly to reflect § 3553(a)

considerations”). Although the Guidelines are to be given “fair consideration”

before imposing a sentence, “in the end, [the Court] must make an ‘individualized

assessment’ of the sentence warranted by § 3553(a) ‘based on the facts

presented.’” United States v. Jones, 531 F.3d 163, 170 (2d Cir. 2008) (citations

omitted); see also Pepper v. United States, 562 U.S. 476, 487 (2011) (“It has been

uniform and constant in the federal judicial tradition for the sentencing judge to

consider every convicted person as an individual and every case as a unique study

in the human failings that sometimes mitigate, sometimes magnify, the crime and




                                        2
       Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 3 of 19




the punishment to ensue.”) (internal quotations and citations omitted). Regarding

this individualized assessment, “[t]he Guidelines are not only not mandatory

on sentencing courts; they are also not to be presumed reasonable.” Nelson v.

United States, 555 U.S. 350, 352 (2009) (emphasis in original). Indeed, the Court

“may vary [from the Guidelines range] based solely on policy considerations,

including disagreements with the Guidelines.” Kimbrough v. United States, 552

U.S. 85, 101 (2007) (quotations and citations omitted); Gall v. United States, 552

U.S. 38, 47 (2007) (court need not find “extraordinary circumstances to justify

a sentence outside of the Guidelines range”).

      Post-Booker, sentencing requires two steps. First, the district court must

consult the Guidelines and correctly calculate the sentencing range provided by the

Guidelines. United States v. Talley, 432 F.3d 784, 786 (11th Cir. 2005). Second,

the court must consider the factors set forth in 18 USC §3553(a) to determine a

reasonable sentence, which include:

      (1)   the nature and circumstances of the offense and the history and
            characteristics of the defendant;

      (2)   the need for the sentence imposed to reflect the seriousness of
            the offense, to promote respect for the law, to provide just
            punishment for the offense, to afford adequate deterrence to
            criminal conduct, to protect the public, and to provide the
            defendant with needed treatment or training;

      (3)   the kinds of sentences available;

      (4)   the Guidelines range;
                                         3
        Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 4 of 19




      (5)    any pertinent policy statements of the Sentencing Commission;

      (6)    the need to avoid unwarranted sentence disparities among
             defendants with similar records who have been found guilty of
             similar conduct; and

      (7)    the need to provide restitution to any victims of the offense.

18 U.S.C. §3553(a); Kimbrough, 552 U.S. at 59; Talley, 432 F.3d at 786. When

supportable by the 18 U.S.C. §3553(a) sentencing factors, a below-guidelines

sentence is not unreasonable. United States v. Clay, 483 F.3d 739 (11th Cir. 2007).

      Although district courts must “give respectful consideration to the

Guidelines,” they may “tailor the sentence in light of other statutory concerns as

well.” Kimbrough, 552 U.S. at 101 (quoting Booker, 543 U.S. at 245-46).

Therefore, “the district court is free to make its own reasonable application of the §

3553(a) factors, and to reject (after due consideration) the advice of the

Guidelines.” Id. at 113 (Scalia, J., concurring).

II.   APPLICATION OF 18 U.S.C. §3553(a) FACTORS

      Application of the 3553(a) factors to this case compels the conclusion that a

downward variance from the guideline sentence is not only permissible, but is

required in the interest of justice:




                                          4
       Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 5 of 19




      (1)     The nature and circumstances of the offense and the history and
              characteristics of the defendant.

              A.    Nature and Circumstances of the Offense

      The essence of the offenses to which Mr. Vertefeuille has pleaded guilty

relate to unlawful activities in his role as a Contracting Officer Representative

(COR) for the 96th Maintenance Group (96 MXG) at Eglin Air Force Base.

Specifically, Mr. Vertefeuille conspired with the co-defendant, Christopher Carter,

to defraud the Air Force via the submission of fraudulent invoices for certain

maintenance work on the 96 MXG paint booth. Although Mr. Vertefeuille

certainly concedes that he defrauded the Air Force for certain maintenance work

and supplies, he disputes that he participated in or had knowledge of any fraud

related to a certain component of the paint booth maintenance work, i.e., the

“CLIN10” losses.

      In regards to the CLIN10 losses, it is important to note that Mr. Vertefeuille

was involved in two separate, but related, contracts at Eglin relevant to the matters

before the Court:

             AGE Contract: The first contract was the Aerospace Ground

              Equipment contract. The AGE contract was for corrosion control on

              military equipment. The AGE contractor—Trinity Analysis and

              Development Corp. (TADC)—performed much of the corrosion

              control in the paint booth at the 96 MXG. For the most part, the AGE
                                          5
       Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 6 of 19




            contractor was not hired to perform intensive or involved maintenance

            on the paint booth equipment. Notably, TADC was not responsible

            for intensive maintenance and repairs to the paint booth equipment.

          TCC Contract: The second contract was a paint booth maintenance

            contract between the USAF and TCC Services Unlimited, LLC

            (TCC). This contract obligated TCC to perform to provide various

            goods and services to maintain the paint booth and the equipment

            used to operate the paint booth.

      It is also important to note that the Defense Federal Acquisition Regulation

Supplement (“DFARS”) rules governing the AGE contract required certain

documentation as to approval, pricing and inspection of work performed by a

military contractor. That said, a significant component of the work related to the

paint booth maintenance performed by TCC was pursuant to an “over and above

work” contractual arrangement under DFARS 217.77. The “over and above work”

for the paint booth maintenance was performed under a separate contract line

item—Contract Line Item 10 (“CLIN10”).         In this regard, the Department of

Defense promulgated Procedures, Guidance and Information rules (“PGI) related

to administration of DoD contracts. In regards to “over and above work,” PGI

217.7701 states:




                                        6
       Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 7 of 19




      PGI 217.7701 Procedures.

          (1) Contracts for the performance of maintenance, overhaul,
      modification, and repair of various items (e.g., aircraft, engines,
      ground support equipment, ships) generally contain over and above
      work requirements. When they do, the contracting officer shall
      establish a separate contract line item for the over and above work.

          (2) Over and above requirements task the contractor to identify
      needed repairs and recommend corrective action during contract
      performance. The contractor submits a work request to identify the
      over and above work and, as appropriate, the Government authorizes
      the contractor to proceed.

         (3) The clause at DFARS 252.217-7028, Over and Above Work,
      requires the contractor and the contracting officer responsible for
      administering the contract to negotiate specific procedures for
      Government administration and contractor performance of over and
      above work requests.

          (4) The contracting officer may issue a blanket work request
      authorization describing the manner in which individual over and
      above work requests will be administered and setting forth a dollar
      limitation for all over and above work under the contract. The blanket
      work request authorization may be in the form of a letter or contract
      modification (Standard Form 30).

         (5) Over and above work requests are within the scope of the
      contract. Therefore, procedures in DFARS subpart 217.74,
      Undefinitized Contract Actions, do not apply.

          (6) To the maximum extent practical, over and above work shall
      be negotiated prior to performance of the work.

Although the AGE contract had fairly intensive documentation requirements, the

“over and above work” performed by TCC under CLIN10 did not. Notably,

neither the DFARS rules nor the PGI required that TCC furnish the Air Force with


                                         7
          Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 8 of 19




invoices for purchases made by TCC to perform the “over and above work” under

CLIN10.

         The relaxed documentation requirements for CLIN10 is relevant because

Mr. Vertefeuille disputes that he had involvement in or knowledge of any fraud

related to CLIN 10. Although he fully admits that he participated in fraudulent

activities related to CLINs 1 through 9, he was entirely unaware of any fraud

related to CLIN10. Although the Government claims that there are undocumented

contractor expenses related to CLIN10, Mr. Vertefeuille was not involved in those

losses. Moreover, it is not entirely unexpected that the contractor’s CLIN10 losses

might have minimal documentation of the contractor’s expenses for materials,

labor, and the like. The very nature of the CLIN10 work—i.e., an “over and

above” contract—indicates that documentation of the contractor’s costs might be

scant.

               B.   History and Characteristics of Defendant

                    i.     Mr. Vertefeuille’s Military and Civil Service Career

         Mr. Vertefeuille volunteered for military service with the USAF in 1983.

He received an Honorable Discharge from the USAF in 1987. Following his

discharge from active duty, he served in the USAF Reserves from 1987 to 1995.

During his service with the USAF, Mr. Vertefeuille received the Air Force




                                         8
       Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 9 of 19




Outstanding Unit Award With Valor Device, the Air Force Good Conduct Medal,

and the Air Force Training Ribbon.

      Between 1988 and 2016, Mr. Vertefeuille worked for the DoD at Eglin Air

Force Base. He served in the role of COR for 96 MXG.

                  ii.    Prior Cost-Savings Efforts by Defendant

      Mr. Vertefeuille admits that he committed a number of grave errors in

judgment in engaging in the criminal activity at issue. Despite his wrongdoing,

however, Mr. Vertefeuille engaged in other activities for the USAF during his

government career that saved the USAF hundreds of thousands—if not millions—

of dollars. Exhibit “A” hereto is a letter from Mr. Vertefeuille in which he

describes some of the cost savings he achieved for the USAF during his tenure as a

COR at Eglin. He explains:

          Mr. Vertefeuille coordinated the use of existing USAF facilities at

            Eglin AFB to provide “in-house” corrosion control services for other

            DoD organizations instead of having an off-site contractor perform

            the services.    These DoD organizations included Tyndall AFB,

            Pensacola NAS, USCG, the US Army 7th Special Forces, and others.

          The in-house corrosion control services were less inexpensive than

            off-site contractors, and required less down time for the military

            equipment.

                                        9
       Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 10 of 19




             The use of Eglin’s in-house corrosion control services saved the

              American taxpayers millions of dollars.

                    iii.   Defendant has no criminal history

      Prior to this plea, Mr. Vertefeuille had no criminal history. He is a first-time

offender.     Consistent with these facts, the Probation Officer found that Mr.

Vertefeuille’s “criminal conduct in this case represents a marked deviation from an

otherwise law-abiding life.” ECF No. 27 at ¶ 150.

                    iv.    Defendant’s Letters in Support

      A number of friends, colleagues and family members have submitted letters

in support of Mr. Vertefeuille. See ECF No. 27-2. These letters demonstrate that

Mr. Vertefeuille is a valued member of his community. Those individuals who

submitted letters in support of Mr. Vertefeuille include:

    Terrance Anson, a long-time friend and former co-worker. He describes

      Mr. Vertefeuille’s achievements of the recovering “the highest reimbursable

      assets to the 96th Maintenance Group several years running.” Mr. Anson

      further states that Mr. Vertefeuille’s offenses are “certainly out of character

      for the man I saw every day at work.”

    David Bouchette, a business partner in Mr. Vertefeuille’s cabinet business.

      Mr. Bouchette describes Mr. Vertefeuille has hard-working, kind, and

      compassionate. He states, “I trust him with every part of our business.”

                                         10
   Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 11 of 19




 Dr. Michael Harris, a customer of Mr. Vertefeuille’s cabinet business. Dr.

   Harris describes Mr. Vertefeuille as remorseful and embarrassed for his

   actions. He states that, despite his criminal offenses, Mr. Vertefeuille is “a

   respectable, honest, hard working individual who deserves some

   consideration.”

 Justin Paperny, the Executive Director of the Straight A Guide Foundation.

   The SAGF is an organization that focuses on assisting former prisoners and

   preparing them for life after prison.         Mr. Paperny describes Mr.

   Vertefeuille’s volunteer efforts for SAGF and expresses his gratitude for Mr.

   Vertefeuille’s help.

 Myrna Parjani, an elderly neighbor, describes the assistance Mr.

   Vertefeuille has regularly provided to her and her husband. Mr. Parjani

   describes incidents in which she and her husband had medical issues and Mr.

   Vertefeuille assisted her family: “He comes right away whenever we need

   him.” She states that Mr. Vertefeuille “provides us security and peace of

   mind.” She adds, “If Jerry is home, then we know we are safe.”

 Sharon Smith, Mr. Vertefeuille’s sister-in-law, relates Mr. Vertefeuille’s

   efforts to rescue her from a dangerous domestic situation and describes him

   as her “hero.” Ms. Smith is disabled, and states that Mr. Vertefeuille “has

   gone above and beyond normal brother-in-law activities.” These include

                                     11
   Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 12 of 19




  transporting her to psychiatric and medical appointments and taking her to

  the grocery store. Ms. Smith also describes Mr. Vertefeuille’s efforts to

  support his niece by transporting her to athletic lessons, attending parent-

  teacher conferences in Ms. Smith’s stead, and purchasing clothes.       She

  confirms that Mr. Vertefeuille provides enormous assistance to Mr.

  Vertefeuille’s mother, as well as others in her neighborhood. She states,

  “Jerry will help anybody in any way he can.”

 Gail Vertefeuille Whayne, Mr. Vertefeuille’s half-sister, describes the

  assistance Mr. Vertefeuille provided to her and her husband through the

  years. She also describes the support he provides to other members of his

  family and his friends:

        I am very proud of my brother as I witnessed his care of
        his sister-in-law, Sharron. Sharron and her daughter
        Faith were in a bad living situation and Jerry, without
        question, moved them to Niceville. I have seen him drop
        what he is doing to go pick up Faith from school or to
        take her to friends. He does the same when Sharron
        needs a ride to the doctor. It takes an incredible man to
        take on an extended family in the way Jerry has done.

        I have seen Jerry also help friends that came on hard
        times by hiring them himself or finding work for them.

  She adds that Mr. Vertefeuille has recognized the need for mental health

  treatment: “His determination to move forward is an example to those

  around him.”

                                   12
      Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 13 of 19




    Carol Vertefeuille, Mr. Vertefeuille’s 81-year-old mother, describes the

      wide variety of tasks Mr. Vertefeuille regularly performs for her. He drives

      his mother to all of her doctors’ appointments, picks up her prescriptions,

      buys her groceries, and maintains her house and yard. She states that Mr.

      Vertefeuille will “stand tall and accept the consequences” of his actions.

    Wendy Vertefeuille, Mr. Vertefeuille’s wife of 24 years, states that he has

      always been willing to help family and neighbors whenever he could. These

      include assisting Mrs. Vertefeuille’s disabled sister, Mr. Vertefeuille’s

      mother, and elderly neighbors. She describes her husband’s unwavering

      support during her completion of her bachelor’s and master’s degrees. She

      states that Mr. Vertefeuille is “deeply remorseful and ashamed of his

      unethical and illegal activities.” She adds that he “has accepted

      responsibility for his crimes and I know in my heart he will never be on the

      wrong side of the law again.”

                   v. Risk of Recidivism

      Mr. Vertefeuille’s offenses are an aberration. There is no risk of recidivism,

especially in light of his deep connections with his family members who reside in

the local community. See United States v. Neufeld, 2007 WL 1231755 (11th Cir.

2007) (below-guidelines sentence not unreasonable where trial court found




                                         13
       Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 14 of 19




possibility of recidivism was substantially reduced by defendant’s extraordinary

support available from his family, rabbi and community).



      (2)    The need for the sentence imposed to reflect the seriousness
             of the offense, to promote respect for the law, to provide
             just punishment for the offense, to afford adequate
             deterrence to criminal conduct, to protect the public, and to
             provide the defendant with needed treatment or training.

       A lengthy sentence of incarceration is not required to reflect the seriousness

of the offense. Mr. Vertefeuille fully recognizes the seriousness of his act. His

conviction for this offense will be a lifelong stain on an otherwise admirable record

of service to his country. Because of the matters described in the information and

the prosecution of this action, Mr. Vertefeuille no longer engages in activity or

business in support of the USAF or U.S. Government.           In fact, he has been

formally debarred from any future contracting activities. This prosecution and

conviction certainly provide a harsh deterrent to any others who might violate false

statement laws. No rational person would take any message from this case other

than that similar conduct risks devastating and fundamentally life-changing results.

      Furthermore, the observations expressed in the letters from Mr.

Vertefeuille’s friends, family and other members of the community provide every

reason to believe that Mr. Vertefeuille will not re-offend, a conclusion only

buttressed by his age. See United States v. Ruiz, 04 Cr. 1146 (RWS), 2006 WL


                                         14
       Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 15 of 19




1311982, at *4 (S.D.N.Y. May 10, 2006) (“This Court and others have previously

declined to impose Guidelines sentences on defendants who, like Ruiz, were over

the age of forty at the time of sentencing on the grounds that such defendants

exhibit markedly lower rates of recidivism in comparison to younger defendants.”)

       Likewise, Mr. Vertefeuille’s substantial familial obligations—notably, his

ongoing care for his elderly and infirm mother—are an acknowledged deterrent to

future criminal conduct. See United States v. Olis, 03 Cr. 217 (SL), 2006 WL

2716048, at *13 (S.D. Tex. Sept. 22, 2006) (granting significant downward

variance where the “need to provide support for his family will provide adequate

deterrence against any potential future criminal conduct”).      Exhibit B hereto

details his mother’s condition, her prognosis, and Mr. Vertefeuille’s role in caring

for her.

      (3)    The kinds of sentences available.

      Under Booker and its progeny, this Court has considerable discretion in the

type of sentence to be imposed. Mr. Vertefeuille suggests that a lengthy prison

sentence is neither required nor warranted under the circumstances. Furthermore,

Mr. Vertefeuille suggests that supervised release or probation is not an

unreasonable sentence. Mr. Vertefeuille has been debarred from contracting with

the federal government due to the charges in this case, which already has served as

significant and lasting punishment.


                                         15
       Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 16 of 19




      (4)    The Guidelines range.

      With one notable exception, Mr. Vertefeuille does not dispute the guidelines

calculation in the PSIR. Specifically, Mr. Vertefeuille’s objection to the PSIR’s

guidelines calculations is the assessment of 10 additional offense levels under

USSG §§ 2C1.1(b)(2) and 2B1.1(b)(1) because of an alleged loss to the USAF of

$188,399.46. Of this amount, $46,076.87 represents losses from CLIN10. See

PSIR, ¶ 207 (ECF No. 27). As explained above, Mr. Vertefeuille disputes that he

engaged in (or knew of) any fraud related to CLIN10. Accordingly, the total loss

is more accurately calculated as no more than $142,331.31 (i.e., $188,399.46

[Government’s calculation of loss] minus $46,068.17 [CLIN10 losses]). A loss of

less than $150,000 results in 8 additional offense levels being added to the

guidelines calculation.

      When one reduces the loss level from $188,399.46 to $142,331.31, and

makes a corresponding reduction in the additional offense levels from 10 to 8, the

Total Offense Level is 27 instead of 29. This results in a guidelines range of 70 to

87 months in Criminal History Category I (i.e., no criminal history).

      (5) Any pertinent            policy    statements    of    the   Sentencing
      Commission.

      With the exception of the guidelines’ goal of uniform sentencing, no

particular   policy   statements    appear       immediately    relevant   to   Mr.

Vertefeuille’s sentencing.
                                            16
        Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 17 of 19




        (6)   The need to avoid unwarranted sentence disparities among
              defendants with similar records who have been found guilty
              of similar conduct.

        Counsel has not located any reported cases in this regard.

        (7)   The need to provide restitution to any victims of the offense.

        The Presentence Investigation Report indicates that Mr. Vertefeuille is

obligated to pay $188.399.46 in restitution to the USAF. Mr. Vertefeuille

agrees that he is obligated to pay restitution, but disputes a portion of this

amount. As explained above, Mr. Vertefeuille disputes that he should be

held responsible for the CLIN10 losses (i.e., $46,076.87). If the CLIN10

losses are excluded from the restitution calculation, the total restitution owed

by Mr. Vertefeuille is $142,331.31.

        Mr. Vertefeuille has already paid approximately half of this amount

($70,212) into the clerk’s registry as his portion of the restitution. Mr.

Vertefeuille understands that his co-defendant, Mr. Carter, is willing and

able to likewise contribute a sizeable portion in payment of restitution.

Should Mr. Carter do so, the vast majority of the restitution will be paid in

full.

III.    CONCLUSION

        Mr. Vertefeuille fully recognizes his wrongful acts.         The undersigned

suggests that Mr. Vertefeuille’s sentence reflect the nature of his crime while


                                          17
       Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 18 of 19




taking into account the fact that this conduct was a marked deviation from his

character.   Moreover, notwithstanding the wrongdoing in this matter, Mr.

Vertefeuille provided significant cost savings to the American taxpayers through

his efforts to have DoD equipment maintained in-house.          Counsel for Mr.

Vertefeuille respectfully submits that this unfortunate blemish on Mr.

Vertefeuille’s otherwise clean criminal record warrants no more than a sentence of

supervised release or probation, and respectfully urges the Court to exercise its

discretion to tailor such a sentence for Mr. Vertefeuille.



                                      *   *    *



             CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(F)

      This document complies with Local Rule 7.1(F) because it contains 3,631

words, excluding those portions of the motion exempted under the Local Rule.



                                      *   *    *




                                          18
       Case 3:18-cr-00066-MCR Document 28 Filed 01/13/19 Page 19 of 19




                          CERTIFICATE OF SERVICE

      I CERTIFY that this document has been filed via CM/ECF on January 14,

2019, for electronic distribution to counsel of record in this action.



                                        s/Charles Wiggins_____________
                                        Charles T. Wiggins
                                        Florida Bar No. 0048021
                                        ctw@beggslane.com
                                        BEGGS & LANE RLLP
                                        501 Commendencia Street
                                        Pensacola, Florida 32502
                                        Telephone: (850) 432-2451
                                        Facsimile: (850) 469-3331
                                        Attorneys for Jerry T. Vertefeuille




                                          19
